IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43632

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 540
                                                )
       Plaintiff-Respondent,                    )    Filed: May 18, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
ZACHERY SCOTT SHIPMAN,                          )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Zachery Scott Shipman pled guilty to one count of lewd conduct with a minor under
sixteen. I.C. § 18-1508. In exchange for his guilty plea, additional charges were dismissed. The
district court sentenced Shipman to a unified term of twenty years, with a minimum period of
confinement of ten years. The district court retained jurisdiction, and Shipman was sent to
participate in the rider program.
       After Shipman completed his rider, the district court relinquished jurisdiction but reduced
Shipman’s sentence to a unified term of twenty years, with a minimum period of confinement of
five years. Shipman filed an I.C.R 35 motion, which the district court granted by reducing

                                                1
Shipman’s sentence to a unified term of twenty years with a minimum period of confinement of
four years. Shipman appeals, claiming that the district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Shipman
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction and Shipman’s modified sentence
are affirmed.




                                                   2